Exhibit 10.10

 

 

DONNELLEY FINANCIAL SOLUTIONS, INC.

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into, effective as of
_________________, 2016, between Donnelley Financial Solutions, Inc., a Delaware
corporation (the “Company”) and ___________ (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

WHEREAS, Indemnitee is a director of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors of
corporations; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide continued
services to the Company as a director, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement and for the coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve as a director of the Company and intending to be legally
bound hereby, the parties agree as follows:

1.Certain Definitions:

(a)Board:  The Board of Directors of the Company.  

(b)Change in Control:  

(i)any “person,” as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”), as modified and used in Section 13(d)
and 14(d) thereof (but not including (a) the Company or any of its subsidiaries,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
(hereinafter a “Person”) is or becomes the beneficial owner, as defined in Rule
13d-3 of the Exchange Act, directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates, excluding an
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of

 

--------------------------------------------------------------------------------

 

outstanding convertible or exchangeable securities) representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or

(ii)during any period of two consecutive years beginning on the date hereof,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into any
agreement with the Company to effect a transaction described in Clause (i),
(iii) or (iv) of this Section) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (each such director, a “Continuing Director”), cease for
any reason to constitute a majority thereof; or

(iii)the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
acquiring entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the voting securities of the Company
or such surviving or acquiring entity outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Company's then
outstanding securities; or

(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(c)Disinterested Director:  A director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d)Expenses:  Any reasonable expense, including without limitation, attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating (including on
appeal), or preparing for any of the foregoing, in any Proceeding (including
Indemnitee’s counterclaims that directly respond to and negate the affirmative
claim made against Indemnitee (“Permitted Counterclaims”) in such Proceeding),
but shall exclude the costs of (a) any of Indemnitee’s counterclaims, other than
Permitted Counterclaims, (b) the costs of acquiring and maintaining an appeal or
supersedeas bond or similar instrument or (c) the fees and costs of enforcing a
right to indemnification or advance payment or reimbursement under any of
Sections 2, 4 or 5 of this Agreement, in each case, to the extent reasonable.

2

--------------------------------------------------------------------------------

 

(e)Indemnifiable Costs: Any and all Expenses, liability or loss, judgments,
fines and amounts paid in settlement and any interest, assessments, or other
charges imposed thereon, and any federal, state, local, or foreign taxes imposed
as a result of the actual or deemed receipt of any payments under this
Agreement.

(f)Indemnifiable Event:  Any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director of the Company, or while a director is or was serving at
the request of the Company as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise or related to anything
done or not done by Indemnitee in any such capacity, whether or not the basis of
the Proceeding is alleged action in an official capacity as a director of the
Company, or in any other capacity, as described above.

(g)Independent Counsel:  Means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or any of its
subsidiaries or affiliates, (ii) the Indemnitee or (iii) any other party to the
Proceeding giving rise to a claim for indemnification or Expense Advances
hereunder, in any matter (other than with respect to matters relating to
indemnification and advancement of expenses).  No law firm or lawyer shall
qualify to serve as Independent Counsel if that person would, under the
applicable standards of professional conduct then prevailing, have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.  The Company shall select a
law firm or lawyer to serve as Independent Counsel, subject to the consent of
the Indemnitee, which consent shall not be unreasonably withheld.

(h)Proceeding:  Any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal, internal, administrative or investigative
that relates to an Indemnifiable Event.

(i)Reviewing Party:  Reviewing Party shall have the meaning ascribed to such
term in Section 3.

2.Agreement to Indemnify.

(a)General Agreement regarding Indemnification.  In the event Indemnitee was,
is, or becomes a party to or witness or other participant in, or is threatened
to be made a party to or witness or other participant in, a Proceeding by reason
of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against Indemnifiable Costs, to the fullest extent
permitted by applicable law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits the Company to provide
broader indemnification rights than were permitted prior thereto); provided that
the Company’s commitment set forth in this Section 2(a) to indemnify the
Indemnitee shall be subject to the limitations and procedural requirements set
forth in this Agreement.  

(b)Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Indemnifiable Costs,

3

--------------------------------------------------------------------------------

 

but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

(c)Advancement of Expenses.  If so requested by Indemnitee, the Company shall
advance to Indemnitee, to the fullest extent permitted by applicable law, any
and all Expenses incurred by Indemnitee (an “Expense Advance” or an “Advance”)
within 21 calendar days after the receipt by the Company of a request from
Indemnitee for an Advance, whether prior to or after final disposition of any
Proceeding; provided that the Company shall not advance any expenses to
Indemnitee unless and until it shall have received a request and  undertaking
substantially in the form attached hereto as Exhibit A.  Any request for an
Expense Advance shall be accompanied by an itemization, in reasonable detail, of
the Expenses for which advancement is sought; provided however that Indemnitee
need not submit to the Company any information that counsel for Indemnitee deems
is privileged and exempt from compulsory disclosure in any proceeding.  Advances
shall be made without regard to Indemnitee’s ability to repay the Expenses.  If
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
in the State of Delaware to secure a determination that Indemnitee should be
indemnified under applicable law, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.  

(d)Exception to Obligation to Indemnify and Advance Expenses.  Notwithstanding
anything in this Agreement to the contrary, Indemnitee shall not be entitled to
indemnification or advancement pursuant to this Agreement in connection with any
Proceeding initiated by Indemnitee against the Company or any director or
officer of the Company unless (i) the Company has joined in or the Board has
consented to the initiation of such Proceeding; or (ii) the Proceeding is one to
enforce indemnification rights under Section 5.

3.Reviewing Party.

(a)Definition of Reviewing Party. Other than as contemplated by Section 3(b),
the person, persons or entity  who shall determine whether Indemnitee is
entitled to indemnification in the first instance (“the Reviewing Party”) shall
be (i) the Board of Directors of the Company acting by a majority vote of a
quorum of Disinterested Directors or (ii) if there are no Disinterested
Directors, or if the Disinterested Directors so direct, by Independent Counsel
in a written determination to the Board of Directors, a copy of which shall be
delivered to Indemnitee.

(b)Reviewing Party Following Change in Control. After a Change in Control (other
than a Change in Control approved by a majority of the Continuing Directors),
the Reviewing Party shall be the Independent Counsel.  With respect to all
matters arising from such a Change in Control concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or under applicable law or the Company’s Restated
Certificate of Incorporation or Amended and Restated By-laws now or

4

--------------------------------------------------------------------------------

 

hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from the Independent Counsel.    Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law.  The Company agrees to pay the
reasonable fees of the Independent Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel pursuant hereto.

4.Indemnification Process and Appeal.

(a)Indemnification Payment.  

(i)The determination with respect to Indemnitee’s entitlement to indemnification
shall, to the extent practicable, be made by the Reviewing Party not later than
30 calendar days after receipt by the Company of a written demand on the Company
for indemnification (which written demand shall include such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification).  The Reviewing Party making the determination with respect to
Indemnitee’s entitlement to indemnification shall notify Indemnitee of such
written determination no later than two business days thereafter.  

(ii)Unless the Reviewing Party has provided a written determination to the
Company that Indemnitee is not entitled to indemnification under applicable law,
Indemnitee shall be entitled to indemnification of Indemnifiable Costs, and
shall receive payment thereof, from the Company in accordance with this
Agreement within 10 business days after the Reviewing Party has made its
determination with respect to Indemnitee’s entitlement to indemnification.

(b)Suit to Enforce Rights.  If (i) no determination of entitlement to
indemnification shall have been made within the time limitation for such a
determination set forth in Section 4(a)(i), (ii) payment of indemnification
pursuant to Section 4(a)(ii) is not made within the period permitted for such
payment by such section, (iii) the Reviewing Party determines pursuant to
Section 4(a) that Indemnitee is not entitled to indemnification under this
Agreement, or (iv) Indemnitee has not received advancement of Expenses within
the time period permitted for such advancement by Section 2(c), then Indemnitee
shall have the right to enforce the indemnification and advancement rights
granted under this Agreement by commencing litigation in any court of competent
jurisdiction in the State of Delaware seeking an initial determination by the
court or challenging any determination by the Reviewing Party or any aspect
thereof.  The Company hereby consents to service of process and to appear in any
such proceeding.  Any determination by the Reviewing Party not challenged by the
Indemnitee within six months of the date of the Reviewing Party’s determination
shall be binding on the Company and Indemnitee.  The remedy provided for in this
Section 4 shall be in addition to any other remedies available to Indemnitee in
law or equity.

(c)Defense to Indemnification, Burden of Proof, and Presumptions.

5

--------------------------------------------------------------------------------

 

(i)To the maximum extent permitted by applicable law in making a determination
with respect to entitlement to indemnification (or payment of Expense Advances)
hereunder, the Reviewing Party shall presume that an Indemnitee is entitled to
indemnification (or payment of Expense Advances) under this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by the Reviewing Party of any determination contrary
to that presumption.

(ii)It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed.

(iii)For purposes of this Agreement, the termination of any claim, action, suit,
or proceeding, by judgment, order, settlement (whether with or without court
approval and whether with or without an admission of liability on the part of
the Indemnitee), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

(iv)  For purposes of any determination under this Agreement, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the directors or officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Company. The provisions of this Section
4(c)(iv) shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

(v)The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.

5.Indemnification for Expenses Incurred in Enforcing Rights.  The Company shall
indemnify Indemnitee against any and all Expenses to the fullest extent
permitted by law and, if requested by Indemnitee pursuant to the procedures set
forth in Section 2(c), shall advance such Expenses to Indemnitee, that are
incurred by Indemnitee in connection with any claim asserted against or action
brought by Indemnitee for:

(i)enforcement of this Agreement;

(ii)indemnification of Indemnifiable Costs or Expense Advances by the Company
under this Agreement or any other agreement or under applicable law or the

6

--------------------------------------------------------------------------------

 

Company’s Restated Certificate of Incorporation or Amended and Restated By-laws
now or hereafter in effect relating to indemnification for Indemnifiable Events;
and/or

(iii)recovery under directors’ and officers’ liability insurance policies
maintained by the Company.

6.Notification and Defense of Proceeding.

(a)Notice.  Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof.  The failure to notify or promptly notify the Company shall not relieve
the Company from any liability which it may have to the Indemnitee otherwise
than under this Agreement, and shall not relieve the Company from liability
hereunder except to the extent the Company has been prejudiced or as further
provided in Section 6(c).

(b)Defense.  With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
selected by the Company.  After notice from the Company to Indemnitee of its
election to assume the defense of any Proceeding, the Company will not be liable
to Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ separate counsel in such Proceeding,
but all Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of counsel by Indemnitee has been authorized by the Company, (ii)
Indemnitee has reasonably determined that there may be a conflict of interest
between Indemnitee and the Company in the defense of the Proceeding, (iii) after
a Change in Control, the employment of counsel by Indemnitee has been approved
by the Independent Counsel, or (iv) the Company shall not within 60 calendar
days in fact have employed counsel to assume the defense of such Proceeding, in
each of which case all Expenses of the Proceeding shall be borne by the
Company.  If the Company has selected counsel to represent Indemnitee and other
current and former directors, officers or employees of the Company in the
defense of a Proceeding, and a majority of such persons, including Indemnitee,
reasonably object to such counsel selected by the Company pursuant to the first
sentence of this Section 6(b), then such persons, including Indemnitee, shall be
permitted to employ one additional counsel of their choice and the reasonable
fees and expenses of such counsel shall be at the expense of the Company;
provided, however, that such counsel shall be chosen from amongst the list of
counsel, if any, approved by any company with which the Company obtains or
maintains insurance.  In the event separate counsel is retained by a group of
persons including Indemnitee pursuant to this Section 6(b), the Company shall
cooperate with such counsel with respect to the defense of the Proceeding,
including making documents, witnesses and other reasonable information related
to the defense available to such separate counsel pursuant to joint-defense
agreements or confidentiality agreements, as appropriate.  The Company shall not
be entitled to assume the defense of any Proceeding brought by or on behalf of
the Company or as to which Indemnitee shall have made the determination provided
for in (ii) above.

7

--------------------------------------------------------------------------------

 

(c)Settlement of Claims.  The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent.  The Company
shall not settle any Proceeding in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent.  Neither the
Company nor the Indemnitee will unreasonably withhold their consent to any
proposed settlement.  The Company shall not be liable to indemnify the
Indemnitee under this Agreement with regard to any judicial award if the Company
was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.

7.Non-Exclusivity.  The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s Restated Certificate of Incorporation, Amended and Restated
By-laws, applicable law, or otherwise.  To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Restated Certificate of Incorporation, Amended and Restated By-laws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

8.Liability Insurance.  To the extent the Company maintains an insurance policy
or policies providing directors’ or officers’ liability insurance, Indemnitee,
if a director of the Company, shall be covered by such policy or policies, in
accordance with its or their terms.

9.Amendment of this Agreement.  No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.  Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

10.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

11.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(whether under the Company’s Restated Certificate of Incorporation, the
Company’s Amended and Restated By-laws, any insurance policy, by law, or
otherwise) of the amounts otherwise indemnifiable hereunder.

12.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and

8

--------------------------------------------------------------------------------

 

legal representatives.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director of the Company
or of any other enterprise at the Company’s request.

13.Severability.  If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law.  Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

14.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

15.Entire Agreement.  Subject to Section 7 hereof, this Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written,
and implied, including the Prior Agreement, between the parties hereto with
respect to the subject matter hereof.  

16.Notices.  All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed

to the Company at:

35 W. Wacker Drive

Chicago, IL  60601

Attention:  General Counsel

 

and

to Indemnitee at:

The address on file for such Indemnitee with the Company’s Corporate Secretary

Notice of change of address shall be effective only when done in accordance with
this Section.  All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

*       *       *




9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

 

COMPANY:

DONNELLEY FINANCIAL SOLUTIONS, INC.



By:  ______________________________________

       Jennifer Reiners

       Corporate Secretary

 

 

 

 

INDEMNITEE:

[NAME]

 

 

 

______________________________________

      

 

 

 




10

--------------------------------------------------------------------------------

 

Exhibit A

 

REQUEST AND UNDERTAKING

 

Donnelley Financial Solutions, Inc.

35 W. Wacker Drive

Chicago, IL  60601

Attn: General Counsel

 

To Whom It May Concern:

 

I request, pursuant to Section 2(c) of the Indemnification Agreement, dated as
of _________, 2016 (the “Indemnification Agreement”), between Donnelley
Financial Solutions, Inc. (the “Company”) and me, that the Company advance
Expenses (as such term is defined in the Indemnification Agreement) incurred in
connection with [describe Proceeding] (the “Proceeding”).   I have attached an
itemization, in reasonable detail, of the Expenses for which advancement is
sought.

 

I undertake and agree to repay to the Company any funds advanced to me or paid
on my behalf if it shall ultimately be determined that I am not entitled to
indemnification.  I shall make any such repayment promptly following written
notice of any such determination.

 

I agree that payment by the Company of my expenses in connection with the
Proceeding in advance of the final disposition thereof shall not be deemed an
admission by the Company that it shall ultimately be determined that I am
entitled to indemnification.  

 

 

______________________

[Name]

 

 

Date: _________________

 

 



 

 

 

 

 



11